Citation Nr: 1511626	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel



INTRODUCTION

The Veteran has Recognized Guerilla Service from March to November 1945.  He died in September 2005 at age 90.  The appellant is seeking benefits as his surviving spouse.

In April 2009, the appellant was informed that her appeal was denied due to lack of required documentation.  However, she submitted new evidence, including the required documentation, within one year.  Accordingly, this determination did not become final.

The Board denied the appeal in March 2014.  The appellant appealed to the Veterans Claims Court.  In December 2014, the Court Clerk granted a Joint Motion for Remand, vacating the March 2014 decision and remanding the matter to the Board.  The appeal is again before the Board.


FINDINGS OF FACT

1.  The Veteran died in September 2005 at the age of 90.  The cause of his death was cardio respiratory arrest, cardio renal failure, and chronic obstructive lung disease (COPD).

2.  At the time of his death, the Veteran was not service-connected for any disability; his death was not the result of service.


CONCLUSION OF LAW

The Veteran's active service did not materially cause or substantially contribute to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate reflects the Veteran died in September 2005 at the age of 90, due primarily to cardio respiratory arrest with cardio renal failure and chronic obstructive lung disease.  At the time of his death, he was not service-connected for any disability.  Therefore, to establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

Service treatment records do not reflect the Veteran complained of, or sought treatment for, any heart or lung disorder during active service.  Nor does the evidence establish that he sought any treatment for a related disorder shortly after service.  

The evidence reflects statements from the appellant and several other lay individuals asserting that the Veteran experienced pain, hardships, and sorrows during his service; however, these lay statements do not suggest that he experienced any symptoms related to heart or lung disorders during active service.  In fact, the appellant testified that, when she married the Veteran in 1998, more than fifty years after service, he was in good health and did not become sick until later.  Accordingly, in-service incurrence is not established.

Similarly, the evidence does not otherwise relate the Veteran's cardio respiratory arrest, renal failure, or COPD to his active service.  In his May 2010 letter, received in July 2010, Dr. C.G. opined the Veteran had "different illnesses and diseases" since service; however, he did not clarify which diseases or suggest any relationship with service.  Accordingly, this letter is not sufficient to suggest a nexus between active service and any cause of the Veteran's death.

The evidence does not show that the diseases which caused the Veteran's death, including cardio respiratory arrest, cardio renal failure, and COPD, either began during or were otherwise related to his service.  Simply, there is no lay or medical evidence showing or suggesting that a disability incurred in or aggravated by active service was either the principal (primary) cause of death or a contributory cause of death.  The written statements of record are general and do not contain any specific evidence of such a relationship.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  This letter also included additional information regarding the evidence needed to show entitlement to DIC benefits.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records were obtained, as well as private treatment records.  She provided testimony at a hearing before the Board in November 2011 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A VA medical opinion was not provided in this case.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

In the appellant's case, VA need not obtain any additional evidence.  While an opinion as to whether the cause of the Veteran's death is related to service was not obtained, one need not be, because there is no reasonable possibility that it would aid in substantiating the claim.  Here, there is no evidence of record that relates the Veteran's service with the causes of his death.  As noted above, the service records contain no treatment, complaint, or diagnosis of any respiratory or renal disorder.  In addition, no lay or medical evidence relates the cause of the Veteran's death to service.  

Some statements of record describe the circumstances of the Veteran's service and described him as an "inactive veteran."  Dr. G indicated that conditions and factors encountered during the Veteran's service made him "recessive to different illnesses and diseases that carry out until his death as inactive veteran."

However, none of this evidence specifically identifies any diseases or relates the cause of the Veteran's death at age 90 to service.  During her Board hearing, the appellant indicated that when she married the Veteran in 1998, he was in good health.  He later got sick and had complained that he got ailments because of his operations during service and also because he got old.  Neither Dr. G's statement nor the appellant's testimony specifically relates the causes of the Veteran's death to service.  Therefore, there is no additional development that needs to be done, to include obtaining an opinion.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


